Citation Nr: 1037909	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
enuresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1942 to January 
1944.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which found that new and material evidence had not been received 
to reopen the previously denied claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An unappealed March 1979 rating decision denied the Veteran's 
claim of service connection for a kidney condition, identified 
as enuresis.  The Veteran was notified of his appellate rights 
in April 1979 and he did not perfect an appeal. 

2.	Evidence received since the March 1979 rating decision is 
cumulative of the evidence of record at the time of the March 
1979 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
enuresis nor does it raise a reasonable possibility of 
substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The March 1979 rating decision which denied the Veteran's 
claim of service connection for enuresis is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

2.	New and material evidence has not been submitted for the claim 
of entitlement to service connection for enuresis and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in July 2005 and December 2006.  The July 2005 letter 
advised the Veteran of the information necessary to reopen his 
claim, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  In addition, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to 
the adjudication of petitions to reopen service connection 
claims, the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  This notice was provided in the 
July 2005 letter.  The December 2006 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the January 2006 
rating decision, the Board finds that providing him with adequate 
notice in the December 2006 letter followed by a readjudication 
of the claim in the August 2007 statement of the case and the 
July 2009 supplemental statement of the case 'cures' any timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  Additionally, the Board finds that even if the above 
letters failed to provide the Veteran with adequate 38 U.S.C.A. § 
5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, statement of the case, and supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  Furthermore, the Board finds that there can be no 
prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 
5103(a) notice where, as here, none has been specifically 
alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Board also finds that the Veteran was 
mailed available service treatment records and his DD-214 in 
December 2000.  The Veteran referenced that the RO needed 
additional records to make a decision, but there is no evidence 
what specific records are missing that would assist in the 
determination of this claim.  (See e.g., personal statement 
February 2006).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material evidence 
has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant was not afforded an examination in association with his 
petition to reopen.  As discussed below, the Board concludes that 
new and material evidence has not been submitted on this claim.  
Accordingly, there is no duty to provide an examination and no 
error exists.  See id.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

New and Material Evidence

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2009).  A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the presumption 
does not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.

The presumption of soundness does not cover all disorders.  
Congenital or developmental defects are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, the VA Office of General Counsel held that service 
connection may be granted for a congenital disease on the basis 
of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 
5, 1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, familial 
(or hereditary) origin by its very nature preexists claimants' 
military service, but that service connection for such diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993). 

In order to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See Wagner v. Principi, 370 F 3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 03 (July 16, 2003).  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 3-
03.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306 (2009); Wagner, supra.  If this burden is met, 
then the veteran is not entitled to service connection benefits.  
Wagner at 1096.  The Board notes that the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
consisting of the Veteran's own admission of a preservice history 
of medical problems during in-service clinical examinations.  See 
Doran v. Brown, 6 Vet. App. 283, 286 (1994)

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

In order to establish service connection for the claimed 
disability, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought an initial claim for service connection for 
enuresis in January 1979.  The claim for enuresis was denied in a 
March 1979 rating decision, of which the appellant was notified 
in April 1979.  The RO found that the Veteran suffered from 
enuresis prior to enlistment and it was therefore not related to 
an incident in-service.  The RO also found there was no evidence 
to show that his enuresis was aggravated while in-service.  It 
was also noted that there was no evidence of a relationship 
between his genitourinary condition and service.  The Veteran 
filed a Notice of Disagreement in April 1979.  A Statement of the 
Case was issued in June 1979 and the Veteran did not perfect an 
appeal of the claim.  Therefore, the March 1979 rating decision 
is final.  38 U.S.C.A. §§ 7103, 7105.  The appellant filed his 
petition to reopen his claim in June 2005.

The Veteran alleges he suffers from enuresis, which began while 
he was in service.  As such, the Veteran argues that he should be 
service connected for this condition.

At the time of the March 1979 denial of service connection for 
enuresis, the evidence of record included the Veteran's August 
1942 entrance examination report, service treatment records, 
November 1943 service discharge statement, and VA treatment 
records.  The Veteran's August 1942 examination report reflects 
that his genitourinary system was normal.  The October 1943 
medical history and November 1943 report of medical survey 
reported the Veteran stated he had suffered from a lifelong  
history of enuresis.  The RO also noted the October and November 
1943 service treatment records found no organic basis for the 
Veteran's enuresis.  A November 1943 report reflects that his 
urological and neurological examinations were normal.  The 
October 1943 medical history and November 1943 report of medical 
survey reported the Veteran's enuresis existed prior to 
enlistment and was not incurred in-service.  The October 1943 
medical history and November 1943 report of medical survey also 
stated that the Veteran's enuresis was not aggravated by service.  
The November 1943 service discharge statement, signed by the 
Veteran and his Lieutenant Commander, stated the Veteran was 
being discharged for his diagnosed enuresis.  The Veteran signed 
underneath the paragraph which stated his enuresis was not 
incurred in the line of duty, pre-existed his enlistment, and was 
not aggravated by service conditions.  The Veteran further signed 
that he did not wish to submit a rebuttal statement to these 
facts.  The RO further noted an outpatient treatment record from 
January 1979 which shows the Veteran was seen for urinary urgency 
and frequency with decreased urinary stream.  The diagnosis was 
probable benign prostatic hypertrophy.  The RO ultimately found 
that there was evidence that the Veteran suffered from enuresis 
prior to entering service or that his enuresis was not aggravated 
during his active duty.  (See rating decision March 1979).

Following the denial of his claim for service connection, the 
Veteran submitted evidence including VA treatment records, a 
statement by Holly Holmes, and personal statements.  The VA 
treatment records make reference to the Veteran's enuresis.  (See 
e.g., VA treatment record May 1982).  The statement by Holly 
Holmes indicated she saw the Veteran as a new patient in July 
2005 and he reported that he sustained an injury in service 
following heavy lifting.  Thereafter, he said he developed a 
right indirect inguinal hernia and nocturnal enuresis, which 
started in service.  (See July 2005 statement in support of 
claim).  Reopening is not warranted on the basis of this 
evidence.

The evidence provided by the appellant after the March 1979 
rating decision is either duplicative of evidence previously 
considered or does not pertain to the grounds of the prior, final 
denial.  The VA treatment records supplied by the Veteran state 
that he suffered from bladder control problems  since 1944.  He 
reported a history of enuresis.  The final diagnosis regarded a 
groin condition.  (See e.g., VA treatment record, May 1982).  In 
sum, the VA treatment records are new, but they are not material 
evidence.  There are no records which provide a competent medical 
opinion that the Veteran's  condition (to include any current 
enuresis) is related to service.  There are also no records which 
show that the Veteran's enuresis was aggravated during service.  
The VA treatment records of the Veteran's self-reported history 
regarding the onset of bladder problems, unenhanced by additional 
medical comment, do not constitute competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  There is no evidence 
showing the physician offered additional comments regarding his 
enuresis. Further, it is notable that kidney or bladder problems 
and enuresis were not among the final diagnoses.  The Board 
concludes the VA treatment records are not competent medical 
evidence which shows that his enuresis was caused in-service or 
was aggravated during active duty.  While the VA treatment 
records may be new evidence, they are not material in that they 
do not, by themselves or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim.  

The statement by Holly Holmes reports that she saw the Veteran as 
a new patient in July 2005.  Although Ms. Holmes indicated she 
sees "patients", it is unclear if she is a health care 
professional as she did not indicate her credentials.  Giving the 
Veteran the benefit of the doubt, the Board will assume she has a 
health care background.  Ms. Holmes indicated that the Veteran 
reported his enuresis began during service subsequent to heaving 
lifting.  She further reported no old medical records were 
available at the time of the appointment and the Veteran was to 
follow up with a urologist and general surgeon for management of 
his enuresis.  There are no further medical records from Holly 
Holmes or from a urologist or a general surgeon.  This evidence 
is a statement of the Veteran's complaints and self- reported 
history.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See LeShore, 
supra.  The Board concludes it is not competent medical evidence 
which shows that his enuresis was caused in-service or was 
aggravated during active duty; it is not new and material 
evidence.

The Veteran's personal statements repeat that he is appealing his 
claim for service connection.  The Veteran has also referenced 
that the RO needs additional records to make their determination.  
However, the Board finds the Veteran has failed to identify any 
additional, relevant records which are not in the claims file.  
There is no evidence that there are records missing from the 
claims file which are pertinent to the claim at issue.  As such, 
the Veteran's personal statements are not new and material 
evidence which warrant a reopening of the claim.

The Board finds the VA treatment records, statement by Holly 
Holmes, and personal statements by the Veteran are duplicative of 
his claim that his enuresis began in service.  The Board finds 
that new and material evidence has not been received to prove 
that enuresis began in service or was aggravated by service.  The 
petition to reopen the claim of service connection for enuresis 
is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for 
enuresis is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


